DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-27) in the reply filed on February 26, 2021 is acknowledged.  Claims 28-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khosla et al. (“A neuromorphic system for video object recognition”, Frontiers in computational neuroscience, vol. 8, article 147, 28 Nov. 2014, pp. 1-12) in view of Jones et al. (U.S. Pub. No. 2017/0255832).
As to claims 1, 10 and 19, Khosla et al. teaches a method for segmenting generic objects in videos (i.e., “Automated video object recognition”, Abstract, p. 1)/computer program product for segmenting generic objects in videos, the computer program product comprising a computer readable storage medium having program code embodied therewith (i.e., “The computer runs the object detection algorithm”, HARDWARE MAPPING, pp. 6-7)/system, comprising:
a memory unit for storing a computer program for segmenting generic objects in videos; and a processor coupled to the memory unit (i.e., “NEOVUS hardware … The computer runs the object detection algorithm”, HARDWARE MAPPING, pp. 6-7), wherein the processor is configured to execute the program instructions of the computer program comprising:
processing, by a processor (i.e., “NEOVUS hardware”, HARDWARE MAPPING, pp. 6-7), an appearance stream of an image in a frame of a video (i.e., “input RGB color images”, OBJECT CLASSIFICATION, pp. 5-6) using a first deep neural network (See for example, “ConvNets”, OBJECT CLASSIFICATION, pp. 5-6); and
joining said appearance stream and said motion stream to combine complementary appearance and motion information to perform video segmentation of generic objects in said frame of said video (See for example, “The final step in object detection is to combine the form and motion processing detections into a single detection set prior to object classification”, Detection fusion, p. 5).
However, Khosla et al. does not explicitly disclose processing, by said processor, a motion stream of an optical flow image in said frame of said video using a second deep neural network.
Jones et al. teaches processing, by a processor (i.e., “The steps can be performed in a processor 100”, Paragraph [0071]), a motion stream of an optical flow image in the frame of the video using a second deep neural network (See for example, “Pixel Trajectories”, Paragraphs [0050]-[0053]).
Khosla et al. and Jones et al. are combinable because they are from the field of digital image processing for motion object detection.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Khosla et al. by incorporating the processing of the motion stream of an optical flow image in said frame of said video using a second deep neural network.
The suggestion/motivation for doing so would have been to produce a feature map for the movement of each pixel and learn motion patterns.
Therefore, it would have been obvious to combine Jones et al. with Khosla et al. to obtain the invention as specified in claims 1, 10 and 19.

As to claims 2, 11 and 20, Khosla et al. teaches wherein the program instructions of the computer program further comprise: receiving annotations of a foreground map (i.e., “individual blobs bracketing objects”, Saliency calculation, p. 3); and using said appearance stream to generate a more precise version of said foreground map to be used as training data (i.e., Region detection and Post-processing and fusion, p. 3).

Claims 3, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khosla et al. in view of Jones et al. as applied to claims 1, 10 and 19 above, and further in view of Baruch (U.S. Pub. No. 2017/0337693).  The teachings of Khosla et al. and Jones et al. have been discussed above.
As to claims 3, 12 and 21, Khosla et al. and Jones et al. do not explicitly disclose wherein the program code further comprises the programming instructions for: mapping bounding boxes labeled for each generic object to each frame of said video; and applying said appearance stream to said mapped bounding boxes to compute a binary segmentation for each frame of said video.
Baruch teaches programming instructions for: mapping bounding boxes labeled for each generic object to each frame of said video (i.e., “initial segments”, Paragraph [0041]); and applying said appearance stream to said mapped bounding boxes to compute a  binary segmentation for each frame of said video (i.e., “binary segmentation map”, Paragraph [0046]).
Khosla et al., Jones et al. and Baruch are combinable because they are from the field of digital image processing for motion object detection.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Khosla et al. and Jones et al. by incorporating the mapping of bounding boxes labeled for each generic object to each frame of the video, and applying the appearance stream to the mapped bounding boxes to compute a binary segmentation for each frame of the video.
The suggestion/motivation for doing so would have been to accurately segment the objects in the video.
Therefore, it would have been obvious to combine Baruch with Khosla et al. and Jones et al. to obtain the invention as specified in claims 3, 12 and 21.
Allowable Subject Matter
Claims 4-9, 13-18 and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M TORRES/           Examiner, Art Unit 2664